Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments made in Notice of Allowance filed on April 7, 2021 are copied below for convenience:

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to a coating device non-elected without traverse.  Accordingly, Examiner cancelled claims 1-11.

Title of the Invention
Examiner has amended the Title	 of the Invention to obtain a descriptive title for the invention claimed. See MPEP 606.01 and 1302.04(a)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate nor render obvious a method utilizing first and second stages for coating the side/edge of a display panel. The first or second stages comprising air holes which are blown during formation of the coating film. The air blows air away from surfaces of the display panel connected to the side surface. The prior art discloses coating the side surface of the display panel, but does not supply the required air holes for blowing air during coating, as required in conjunction with the other method limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712